Citation Nr: 1022261	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for cervical strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for minor degenerative changes of the cervical 
spine, status post cervical sprain, effective September 17, 
2003.  The RO also denied service connection for hearing loss 
and for tinnitus.  

The Veteran filed a notice of disagreement in August 2004 
with the assigned 10 percent rating for his service-connected 
cervical spine disability as well as the denials of service 
connection for hearing loss and tinnitus.  Thereafter, the RO 
issued a Statement of the Case in January 2005 that continued 
the denials of the claims for service connection for hearing 
loss and tinnitus.  In the January 2005 Statement of the 
Case, the RO also recharacterized the Veteran's service-
connected cervical spine disability as cervical strain with 
degenerative changes and assigned a 20 percent rating, 
effective January 15, 2003.  The Veteran filed a substantive 
appeal pertaining to these issues in February 2005.

This matter was previously before the Board in June 2007 at 
which time it was remanded for additional development.  

In November 2009, the Board denied entitlement to service 
connection for hearing loss, granted entitlement to service 
connection for tinnitus, and remanded the issue of 
entitlement to a higher initial disability rating for the 
cervical spine disability for further development.  This 
claim is now returned to the Board for further appellate 
review.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran when 
further action, on his part, is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In this case, the Board, in November 2009, noted that the 
Veteran's last VA examination with respect to his increase 
rating claim was dated in October 2005.  Since that time, the 
Veteran's representative indicated continuing treatment for 
and complaints of pain with respect to his cervical spine 
disability, and requested a new VA examination in order to 
determine the current severity of the disability.  In this 
regard, the Board noted that the October 2005 VA examination 
report was over four years old.  As such, the Board found 
that this matter should be remanded in order to afford the 
Veteran a contemporaneous and thorough VA examination in 
connection with the claim.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  In this regard, the Board also noted that in 
July 2005, the Veteran indicated that he was experiencing 
neuropathy of both hands as a result of his service-connected 
cervical spine disability.  The Board found that an opinion 
should also be provided as to whether the Veteran has 
neurological manifestations of the bilateral hands that are 
related to the service-connected cervical spine disability.

The RO scheduled a VA examination for February 23, 2010, to 
determine the current severity of his service-connected 
cervical spine disability.  A January 2010 RO letter notified 
the Veteran of his upcoming examination and advised the 
Veteran that his appearance at this examination was necessary 
for VA to adjudicate his claim.  The Veteran's claims file 
then indicates, in a March 2010 email memorandum, that the 
Veteran's wife called on February 23, 2010, and stated that 
the Veteran had been running late, but that he was heading 
for his appointment now.  The Veteran was noted to live 30 to 
45 minutes away.  The RO explained to the Veteran's wife that 
the Veteran would be late for his appointment, and that the 
provider would not see him when he came.  However, the RO 
told the Veteran's wife that the RO would see if another 
provider would see him.  The RO indicated that the Veteran 
was set up for another VA examination for March 23, 2010.  
The RO stated that they tried to call listed phone numbers 
and that one was an actual message line.  The other two phone 
numbers were not working.  The Veteran failed to report to 
his appointment.

In this regard, the Board notes that regulations provide that 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  Id.

Due to the appellant's failure to appear for his VA medical 
examination, the RO recertified the appellant's appeal to the 
Board.  However, the Board notes that the Veteran in fact 
attempted to attend his first scheduled VA examination in 
February 2010, but was told by the RO that the examiner would 
not see him because he would be late for the appointment.  
The RO then rescheduled the Veteran for another VA 
examination dated in March 2010, but there is no indication 
in the claims file that the Veteran received notice of the 
rescheduled examination.  The RO indicated that they tried to 
call the Veteran and found that one phone line was an actual 
message line, but there is no confirmation that a message was 
left or that the Veteran received such message.  There is 
also no additional letter to the Veteran contained in the 
claims file indicating that the Veteran was informed of the 
date, time, and place of the rescheduled VA examination.  

Based on the foregoing, the Board finds that this matter must 
again be remanded and that upon remand, the Veteran should be 
scheduled for another VA examination in connection with his 
claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in 
order to determine the current nature and 
severity of his service-connected 
cervical spine disability.  Adequate 
notice of the date,  time, and place of 
the examination should be provided to the 
Veteran at his last known address of 
record, and a copy of such notice shall 
be associated with his claims file.

The claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
also specifically address whether 
there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c) If possible, the examiner should 
state whether the disability has been 
productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
disability should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


